Judgment reversed and new trial granted, with costs to appellant to abide the event. At the close of plaintiff’s case the jury might have found negligent operation of defendant Borriek’s motor boat. The defendant Sehroeder, called as a witness for plaintiff, testified that on the day in question he, with his two companions operating the motor boat, was going to the Battery in Manhattan to meet the defendant Borrick, the owner, and that Borrick was to come on the boat, justifying an inference that the boat was being navigated in and about the owner’s business. Jenks, P. J., Rich, Putnam, Kelly and Jaycox, JJ., concurred.